PER CURIAM.
This petition for writ of certiorari seeking review of an order compelling discovery is dismissed for lack of jurisdiction, because it was not filed within thirty days of rendition of the order sought to be reviewed. Florida Rule of Appellate Procedure 9.100(c). The petition herein was filed after the court denied the petitioner’s motion for rehearing addressed to the order on review. There is no provision in the Florida Rules of Civil Procedure authorizing a motion for rehearing addressed to an interlocutory or nonfinal order. The petitioner’s filing of a motion for rehearing, even though the trial court entertained it, did not toll the time for filing the petition. See Potucek v. Smeja, 419 So.2d 1192 (Fla. 2d DCA 1982). Therefore, an appeal from the denial of the rehearing motion is not authorized and the purported motion for rehearing did not toll the time to seek certiorari review. See Bensonhurst Drywall, Inc. v. Ledesma, 583 So.2d 1094 (Fla. 4th DCA 1991); Ramos v. State, 456 So.2d 1297 (Fla. 2d DCA 1984).
Petition for writ of certiorari dismissed.
SCHOONOVER, A.C.J., and HALL and BLUE, JJ., concur.